DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-26 are pending in the instant application. Claims 15-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 1, 5, 6, 10, and 11 are rejected. Claims 2-4, 7-9 and 12-14 are objected. 
Election/Restrictions
	Applicant’s election of Group I, claims 1-14, in the response filed on February 24, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The restriction requirement is still deemed proper and is hereby made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 recites the limitation "wherein M and M’ are in the form of a homogeneous ionic compound with the (CaH2a+1) (CbH2b+1)PO2 anions" and there is insufficient antecedent basis for this limitation in the claim since the diorganylphosphinic salts as claimed in claim 1, from which claim 6 depends, does not disclose M, M’ or (CaH2a+1) (CbH2b+1)PO2 anions. Appropriate correction is required. For example, this rejection can be overcome by amending claim 6 to depend on claim 4. The same reasoning applies to claim 11 which recites the limitation “wherein the ions M, M’, (CaH2a+1) (CbH2b+1)PO2-…together constitute a homogeneous ionic compound.” Appropriate correction is required. 
Claim 10 recites the limitation "a) 60 to 99.8999 P% dialkylphosphinic salts of the formula (I)” and there is insufficient antecedent basis for this limitation in the claim since claim 7, from which the claim depends, and claim 1, from which claim 7 depends, does not disclose formula (I). Appropriate correction is required. For example, this rejection can be overcome by amending claim 7 to depend on claim 2. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funkhouse et al. (Langmuir 2009, 25(15), pages 8672-8677).
Funkhouse et al. discloses compound 6 or iron(III)/dodecylmethylphosphinate complex (see Scheme 1 on page 8673) which is a diorganylphosphinic salt having a molecular weight of about 797 g/mol, where iron has a molecular weight of about 56 g/mol, suggesting the salt as comprising about 7 wt% iron. Therefore, a diorganylphosphinic salt wherein the iron is in the form of iron(III) dialkylphosphinate is anticipated by the reference. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103044868.
CN 103044868 discloses organic phosphinate flame retardants of the formula 
    PNG
    media_image1.png
    95
    154
    media_image1.png
    Greyscale

wherein R1 is a branched C4-C6 alkyl; R2 is H, aryl, hydroxymethyl, or C4-C6 branched alkyl; M is Mg, Ca, Al, Sb, Sn, Ge, Ti, Zn, Fe, Zr, Ce, Bi, anyone of Sr or Mn ion; and m = 1-4. Preferably R1 is isobutyl; R2 is H, aryl, hydroxymethyl or isobutyl; M is Al ion; and m is 3 (see page 2 of CN 103044868 and [0015] of the translation). Iron diisobutylphosphinate is suggested by the reference which suggests a salt comprising about 12 wt% iron. 

Since Fe is listed as a possibility for the variable M in the formula of the organic phosphinate flame retardants and isobutyl is preferred for R1 and is listed as a preference for R2, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at a diorganylphosphinic salt of the instant claims with a reasonable expectation of success. The motivation would have been to make additional organic phosphinate flame retardants which could be used for the quote purpose and perhaps with improved efficiency. Thus, a prima facie case of obviousness has been established. 
Claim Objections
Claims 2-4, 7-9 and 12-14 are objected to for depending on a previous rejected claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626